Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-21-00356-CR

                           Adam Christopher KING,
                                 Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 437th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2021CR2208
                Honorable Melissa C. Skinner, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                        VALENZUELA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED February 16, 2022.


                                        _________________________________
                                        Liza A. Rodriguez, Justice